Title: To George Washington from Samuel Huntington, 23 March 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia March 23. 1781
                  
                  I have been honored with your Excellency’s Letters of the 16th & 18th Instant.  You will observe by the enclosed Resolve of this Day, that it is the Sense of Congress, on receiving the Information contained in your Letter of the 16th, of the Proposals you have made respecting the Exchange of General Burgoine, that you be authorized to proceed in perfecting the Exchange, if you shall think fit; the Resolution of the third Instant notwithstanding.  I have the Honor to be, with very great Respect & Esteem Sir Your most obedient & most humble servant
                  
                     Sam. Huntington  President
                  
               